Case 3:20-cv-08222-GMS Document 40-6 Filed 09/14/20 Page 1 of 2




         EXHIBIT)
9/14/2020                                                                          Vote By Mail | Salt Lake County Clerk
                              Case 3:20-cv-08222-GMS Document 40-6 Filed 09/14/20 Page 2 of 2

                                                 SHERRIE SWENSEN
                                                 Salt Lake County Clerk


                                                 Biography     Mission         Contact Us

          Text-Size: A - A | Language                                                                     Search                                             fl


              SLCo Emergency: Salt Lake County Issues Declaration of Emergency More Information                                                              ×

             Clerk / Elections / Vote By Mail

             E LECTIONS
          ELECTIONS MENU                                 VOTE BY MAIL
             Voter Registration
                                                         Vote By Mail
             Change Party A¨liation                           The November 3rd General Election will conducted mainly by mail.
             Vote By Mail                                          Ballots Will be mailed the week of October 12th according to Utah State law.
                                                                   If you need your ballot mailed to an address other than your home address where you are
             For Candidates
                                                                   registered to vote, call 385-468-7400 or email got-v
                                                                                                                  got-vote@slco.or
                                                                                                                  go   ote@slco.org
                                                                                                                       ote@slco.o
                                                                                                                          @      rg.
             Voting In Person                                            The post o¨ce does not forward ballots.
                                                                         Postage-paid return envelopes will be provided.
             FAQ's

             Maps                                                  Ballots may be returned to any of twenty drive-up ballot drop boxes (open 24/7) up
                                                                   through 8:00 p.m. on Election Day.
             Election Results                                      Voters may update their address eleven days before Election Day (Oct 23rd½at 5:00 p.m.)
                                                                   and be mailed a ballot if they are eligible to receive a ballot based on their party a¨liation.
             Dates & Deadlines
                                                         If you are looking for additional information on vote-by-mail, please visit our FAQ section.½
                                                                                                                                             section
                                                                                                                                             sectio

                                                         Salt Lake County ballot drop boxes are open 24/7 until 8:00 p.m. on election night. See
          Salt Lake County Clerk
                                                         where there is a convenient drop box located near you.
          Election Division
          2001 S State Street, #S1-
          200
          PO Box 144575
          Salt Lake City, UT 84114-
          4575
                                                         Ballot Drop
                                                                Drop
                                                                   p Box
                                                                     Box Locations½
                                                                         Locations ½½
          Hours 8:00 – 5:00 M – F
          Closed on o¨cial Utah
          state holidays½and
          weekends.

          Phone:
          385-got-vote (385-468-                         ½
          8683)
          Fax:
          385-468-7401
          Social Media:


          Email:

https://slco.org/clerk/elections/vote-by-mail/                                                                                                                       1/2
